SENSOR HAVING TUBE CAP RESTRICTING REARWARD MOVEMENT OF HEAT SHIELD TUBE



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated March 16, 2021.

TITLE

In view of the Applicant’s amended title, the objection to the title as set forth in the previous Office Action (dated Dec. 16, 2020) has been overcome.

SPECIFICATION

In view of the Applicant’s amendment to the specification, the objection thereto as set forth in the said previous Office Action has been overcome.




CLAIMS

Objections

Claim 10 is objected to as being a substantial duplicate of claim 6. The difference being that claim 6 calls for “a rear end part of the tube cap” while claim 10 calls for “at least a rear end part of the tube cap”. But claim 10 offers no alternatives to the rear end part of the tube cap. Thus, claim 10 only requires the rear end part of the tube cap as does claim 6.

35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the rejection of claims 1 - 3, 5, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of the Journal of Technical Disclosure No. 2011-500826 “Gas Sensor with Heat Shield Tube” as set forth in the said previous Office Action has been overcome. However, the claims are not deemed novel for the following now applies.

Claims 1 - 3, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahira et al. (2015/0330939).




With respect to independent claim 1, Tahira et al. set forth a sensor (Fig. 1) comprising:
a sensor body (1) having a cylindrical case (11-80) extending in a direction of an axis of the sensor and a sensor element (22-29) accommodated in the case and configured to detect a detection target substance (ie. oxygen);
lead wires (71) electrically connected to the sensor element and extending from inside to outside of the case;
a seal member (91) disposed in a rear end part of the case with the lead wires being inserted through the seal member;
a cylindrical heat shield tube (81) retained to an outer surface of the case and extending rearward from a rear end of the case so as to circumferentially surround the whole of the seal member (91) and parts of the lead wires exposed outside from the case;
a cylindrical tube cap (85) made of an elastic material (ie. cap is compressed due to crimp at 83) and arranged to restrict a rearward movement of the heat shield tube, and
a fastening member (83) fitted on an exposed outer surface (surface where lead line for element number 85 points in Fig. 1 remains exposed) rearward from the heat shield tube (81) of the tube cap, whereby the tube cap is reduced (ie. crimped) in diameter (see 83) by the fastening member and thereby held to the lead wires,
wherein the tube cap has formed therein at least one lead wire insertion hole through which the lead wires (71) are inserted.

With respect to claim 2, Tahira et al. set forth that the tube cap (85) has, formed on a front end part thereof (see flare portion above the small portion 83 in Fig. 1), a front-facing 

surface brought into contact with a rear-facing surface (outward flared portion at the top-most end of tube 81 in Fig. 1) of the heat shield tube so as to restrict a rearward movement of the heat shield tube (Fig. 1).

With respect to independent claim 3, Tahira et al. set forth a sensor (Fig. 1) comprising:
a sensor body (1) having a cylindrical case (11-80) extending in a direction of an axis of the sensor and a sensor element (22-29) accommodated in the case and configured to detect a detection target substance (ie. oxygen);
lead wires (71) electrically connected to the sensor element and extending from inside to outside of the case;
a seal member (91) disposed in a rear end part of the case with the lead wires being inserted through the seal member;
a cylindrical heat shield tube (81) retained to an outer surface of the case and extending rearward from a rear end of the case so as to circumferentially surround the whole of the seal member (91) and parts of the lead wires exposed outside from the case; and
a cylindrical tube cap (85) made of an elastic material (ie. cap is compressed due to crimp at 83) and arranged to restrict a rearward movement of the heat shield tube,
wherein the tube cap has an insertion portion formed on a front end part thereof (see bottom-most portion of cap 85 in Fig. 1),
wherein the insertion portion of the tube cap is inserted in a rear end part of the heat shield tube (Fig. 1), and


wherein the heat shield tube is swaged (interpreted as “grooved”) radially inwardly at a position (83) corresponding to the insertion portion of the tube cap, whereby the tube cap is reduced in diameter together with the radially inwardly swaged portion of the heat shield tube and held to the lead wires (Fig. 1).

With respect to claim 5, Tahira et al. set forth that the tube cap (85) has a front-facing surface formed on the front end part thereof (bottom most portion of 85 in Fig. 1) so as to retain the heat shield tube by contact of the front-facing surface with a rear-facing surface of the heat shield tube (outward flared portion at the top-most end of tube 81 in Fig. 1).

With respect to claims 6 and 10, Tahira et al. set forth that the a rear end part of the tube cap (85) has an outer surface (ie. top of cap) exposed rearward from the heat shield tube (81) and that a fastening member (crimp at 83) is fitted on the exposed outer surface of the tube cap so that the tube cap is reduced in diameter (ie. crimped) by the fastening member and thereby held to the lead wires (Fig. 1).

35 U.S.C. § 103

In view of the Applicant’s amendments to the claims, the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of the Journal of Technical Disclosure No. 2011-500826 “Gas Sensor with Heat Shield Tube” as set forth in the said previous Office Action has been overcome. However, the following now applies.

Claims 4, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tahira et al. (2015/0330939).

With respect to claims 4 and 7 - 9, Tahira et al. set forth that the tube cap (85) has at least one lead wire insertion hole and that both lead wires (71) are inserted through the lead wire insertion hole(s).
However, Tahira et al. fail to teach that the number of holes in the tube cap match the number of wires and that the wires are inserted respectively in the holes.
Nonetheless, it would have been obvious to one having ordinary skill in the art armed with the Tahira et al teaching to insert each wire through a respective hole in the cap.
The motivation being to achieve the best gas tight fit between the wire and the cap as possible since the shape of the hole matches the shaped of the wire.  

Response To Arguments

The Applicant’s arguments have been considered and have been found to be persuasive in light of the Applicant’s amendments to the claims. The Applicant amended independent claim 1 by adding thereto a portion of previous claim 2. This combination was not previously considered. The Applicant also amended independent claim 3 by including therein a portion of previous independent claim 1 as well as additional limitations. This combination was not previously considered. All previous grounds of rejection have been overcome. However, the claims are not deemed patentably distinct for the reasons set forth in the above rejections.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR

system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/Eric S. McCall/Primary Examiner
Art Unit 2856